                                                                      Case 2:16-cv-01106-GMN-NJK Document 172 Filed 09/21/21 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             3   LILITH V. XARA, ESQ.
                                                                 Nevada Bar No. 13138
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: melamine.morgan@akerman.com
                                                                 Email: lilith.xara@akerman.com
                                                             8
                                                                 Attorneys for plaintiff and counter-defendant
                                                             9   Bank of America, N.A., successor by merger to
                                                                 BAC Home Loans Servicing, LP fka Countrywide
                                                            10   Home Loans Servicing, LP
                                                            11                                  UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                            DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            13   BANK OF AMERICA, N.A., successor by                      Case No.: 2:16-cv-01106-GMN-NJK
AKERMAN LLP




                                                                 merger to BAC HOME LOANS SERVICING,
                                                            14   LP fka COUNTRYWIDE HOME LOANS                            STIPULATION AND ORDER TO DISMISS
                                                                 SERVICING, LP,                                           ALESSI & KOENIG, LLC WITH
                                                            15                                                            PREJUDICE
                                                                                         Plaintiff,
                                                            16
                                                                 v.
                                                            17
                                                                 TERRACES AT ROSE LAKE HOMEOWNERS
                                                            18   ASSOCIATION; SFR INVESTMENTS POOL
                                                                 1, LLC; ALESSI & KOENIG, LLC,
                                                            19
                                                                                         Defendants.
                                                            20

                                                            21   AND RELATED CLAIMS.
                                                            22

                                                            23            Plaintiff/Counter-Defendant Bank of America, N.A., successor by merger to BAC Home
                                                            24   Loans Servicing, LP fka Countrywide Home Loans Servicing, LP (BANA), Defendant Terraces at
                                                            25   Rose         Lake   Homeowners       Association,   Defendant/Counter-Claimant/Cross-Claimant   SFR
                                                            26   Investments Pool 1, LLC, and Defendant Alessi & Koenig, LLC, by and through their respective
                                                            27   counsel of record, hereby stipulate and agree to the dismissal of BANA's claims against Alessi in
                                                            28   this action with prejudice.
                                                                                                                 1
                                                                 60053244;1
                                                                   Case 2:16-cv-01106-GMN-NJK Document 172 Filed 09/21/21 Page 2 of 2




                                                             1            BANA and Alessi shall bear their own attorney's fees, prejudgment interest, and costs of suit

                                                             2   associated with the dismissed claims.

                                                             3            Dated this 20th day of September, 2021.

                                                             4
                                                                 AKERMAN LLP                                         BOYACK ORME & ANTHONY
                                                             5
                                                                 /s/ Lilith V. Xara                                  /s/ Colli C. McKiever
                                                             6   ARIEL E. STERN, ESQ.                                EDWARD D. BOYACK, ESQ.
                                                                 Nevada Bar No. 8276                                 Nevada Bar No. 5229
                                                             7   MELANIE D. MORGAN, ESQ                              COLLI C. MCKIEVER, ESQ.
                                                                 Nevada Bar No. 8215                                 Nevada Bar No. 13724
                                                             8   LILITH V. XARA, ESQ.                                7432 West Sahara Avenue, Suite 101
                                                                 Nevada Bar No. 13138                                Las Vegas, Nevada 89117
                                                             9   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                             Attorney for Terraces at Rose Lake Homeowners
                                                            10                                                       Association
                                                                 Attorneys for Bank of America, N.A., successor
                                                            11   by merger to BAC Home Loans Servicing, LP fka
                                                                 Countrywide Home Loans Servicing, LP
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 KIM GILBERT EBRON                                   HOA LAWYERS GROUP, LLC
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14   /s/ Diana S. Ebron                                  /s/ Steven T. Loizzi
                                                                 DIANA S. EBRON, ESQ                                 STEVEN T. LOIZZI, JR., ESQ.
                                                            15   Nevada Bar No. 10580                                Nevada Bar No. 10920
                                                                 JACQUELINE A. GILBERT, ESQ.                         9500 West Flamingo Road, Suite 204
                                                            16   Nevada Bar No. 10593                                Las Vegas, Nevada 89147
                                                                 7625 Dean Martin Drive, Suite 110
                                                            17   Las Vegas, Nevada 89139                             Attorney for Alessi & Koenig, LLC

                                                            18   Attorneys for SFR Investments Pool 1, LLC

                                                            19

                                                            20                                                    ORDER
                                                            21
                                                                                                                     IT IS SO ORDERED.
                                                            22
                                                                                                                                 21 day of September, 2021.
                                                                                                                     Dated this ____
                                                            23

                                                            24

                                                            25                                                       ___________________________
                                                                                                                     Gloria M. Navarro, District Judge
                                                            26
                                                                                                                     UNITED STATES DISTRICT COURT
                                                            27

                                                            28
                                                                                                              2
                                                                 60053244;1
